NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



JOHNNY PHILLIPS, #C01681,                    )
                                             )
              Appellant,                     )
                                             )
v.                                           )
                                             )      Case No. 2D17-4366
STATE OF FLORIDA,                            )
                                             )
              Appellee.                      )
                                             )

Opinion filed November 21, 2018.

Appeal from the Circuit Court for Sarasota
County; Charles E. Roberts, Judge.

Johnny Phillips, pro se.



PER CURIAM.


              Affirmed.


KELLY, SLEET, and SALARIO, JJ., Concur.